Citation Nr: 0525326	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to an increased (compensable) rating for 
undulant fever.

3.  Evaluation of right knee degenerative joint disease, 
status post knee arthroplasty associated with undulant fever, 
currently rated as 30 percent disabling.

4.  Evaluation of degenerative disc disease of the lumbar 
spine associated with undulant fever, currently rated as 10 
percent disabling.

5.  Evaluation of a left hip disorder, currently rated as 20 
percent disabling.

6.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The RO previously denied secondary service connection for 
cardiac dysrhythmias with syncopal episodes in May 1988.  In 
June 2001, the veteran applied to reopen.  In April 2002, the 
RO considered direct service connection.  This is considered 
to be a new claim, which will be considered de novo.

The veteran filed his claim for an increased rating for 
undulant fever in June 2001.  The RO denied a compensable 
rating for undulant fever in April 2002.  In the veteran's 
February 2003 notice of disagreement (NOD) with that 
determination, he contended that his arthritis of the right 
knee, left hip, and back are its residuals.  In August 2003, 
the RO granted service connection on a secondary basis for 
those disorders, and rated them them as 30, 20, and 10 
percent disabling, respectively, under Diagnostic Codes 5055, 
5299-5255, and 5295, respectively.  A 0 percent 
(noncompensable) evaluation remains for undulant fever under 
Diagnostic Code 6316 (brucellosis).  Because those conditions 
are all etiologically related, the Board concludes that the 
issues of the evaluations for the right knee, left hip, and 
back disabilities are inextricably intertwined with the claim 
for an increased rating for undulant fever, and that we have 
jurisdiction over them.  

The RO denied a TDIU in March 2004.  We accept the 
representative's November 2004 statement that the veteran's 
undulant fever renders him unemployable as a timely NOD as to 
that determination.  Accordingly, per Manlincon v. West, 12 
Vet. App. 238 (1999), remand for procedural development is 
required.  

The issues of service connection for cardiovascular disease, 
the evaluations for the veteran's right knee, left hip, and 
back disabilities, and the claim for TDIU, are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.

REMAND

Cardiovascular disease

An electrocardiogram in service revealed high amplitude P-
waves in lead 2, and inverted P-waves in lead 4.  There was 
slight prolongation of A-V conduction time.  

The veteran has alleged continuing symptomatology since 
service.  A murmur was present in 1946, and there was marked 
sinus arrhythmia in 1949.  In addition, there are July 1990 
private hospital records showing a left anterior fascicular 
block at that time.  A report from then relates a long 
history of what had been presumed coronary disease with 
chronic ventricular premature beats.  It also states that the 
veteran had been transferred to that hospital from the Magic 
Valley Hospital, where he had been hospitalized with 
complaints of severe chest discomfort.  There are a number of 
cardiovascular system diseases currently reported.  Among 
them are left coronary artery stenosis, hypertension, aortic 
valve disease and sclerosis, and mitral valve calcification 
and regurgitation.  A July 1990 health care provider carbon-
copied his report to James F. Emery, M.D., who in September 
1987 had reported that he had seen the veteran intermittently 
since 1978.

Further development of the claim is necessary.  Records 
should be obtained from the Magic Valley Hospital from 1990, 
and from Dr. Emery, and a VA examination by a cardiologist 
should be conducted.  See 38 U.S.C.A. § 5103A.  

Rating issues

The veteran's right knee is rated under Diagnostic Code (DC) 
5055.  That code is for painful motion and weakness following 
prosthetic knee replacement.  It provides a 60 percent rating 
where there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  A 
separate rating may be assigned for lateral instability under 
DC 5257 where it is present and not compensated in another 
diagnostic code.  38 C.F.R. § 4.14.  The veteran reported at 
the time of the December 2003 examination that he falls 
fairly frequently and almost every day, and he was brought to 
the examiner in a wheelchair.  He complained of right knee 
instability at the time of the December 2003 VA examination.  
Findings concerning painful motion, weakness, and right knee 
instability are necessary to evaluate the condition.  An 
examination of the right knee, as indicated below, is 
necessary.

The veteran's lumbar spine disability is rated under 
Diagnostic Code 5295.  The VA examiner stated in August and 
December 2003 that the veteran was very unsteady on his feet, 
and that the range-of-motion testing of the veteran's spine 
was not possible.  The VA examiner stated in August 2003 that 
reflexes could not be reliably tested due to the veteran's 
knee condition.  In December 2003, the veteran was brought 
into the examination room in a wheelchair.  He was noted to 
be 83 years of age.  Another examination should be conducted, 
with additional attempts to update the evidentiary record as 
to the nature and degree of disability, as indicated below.  

The Board further notes that neither the statement of the 
case nor the supplemental statement of the case for the claim 
for an increased rating for undulant fever contains rating 
criteria or discussion pertinent to the evaluations of the 
right knee, lumbar spine, and left hip disability.  Such is 
required.  See 38 U.S.C.A. § 7105.  


TDIU

The RO denied a TDIU in March 2004.  The representative 
indicated disagreement with that determination in November 
2004.  No statement of the case has been issued as to that 
issue.  Per Manlincon v. West, 12 Vet. App. 238 (1999), 
remand is required.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The AOJ should obtain private medical 
records from the 1990 treatment the veteran 
received at the Magic Valley Hospital, and from 
Dr. Emery, from 1978 to as recently as he has 
treated the veteran.

2.  A VA examination should be conducted by a 
cardiologist.  The cardiologist should review 
the claims folder, examine the veteran, and 
render an opinion, with supporting rationale, 
as to whether any of the veteran's current 
cardiovascular disability is related to in-
service manifestations.  The examiner should 
indicate whether any current disabling 
manifestations are related to service, and 
identify their diagnoses.  The claims folder 
must be made available to the examiner.  

3.  A VA examination of the veteran's right knee 
should also be conducted.  The examiner should 
indicate whether there are chronic residuals 
consisting of severe painful motion or weakness in 
the affected extremity.  The examiner should 
indicate whether there is evidence of right knee 
lateral instability and if so, whether it is mild, 
moderate, or severe.  The claims folder must be 
made available to the examiner.  


4.  A VA examination of the veteran's spine should 
be conducted.  All pertinent tests and studies 
which are practical and needed for a complete 
examination report should be conducted.  The 
examiner should examine the veteran, as best he 
can, for range of motion of the spine.  If the 
veteran's range of motion of his spine cannot be 
assessed while standing, sitting, or lying down, 
the examiner should estimate how much motion of the 
veteran's thoracolumbar spine is present.  The 
examiner should also examine, as best he can, for 
neurological deficits and indicate whether there 
are any which are related to the veteran's service-
connected lumbar spine disability.  The examiner 
should estimate and describe the functional effects 
of any deficits which he feels are present, for 
which he is not able to test adequately.  The 
examiner should question the veteran concerning 
intervertebral disc syndrome.  The examiner should 
report whether the veteran has mild, moderate, 
severe, or pronounced intervertebral disc syndrome.  
He should describe and indicate whether there are 
persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site 
of diseased disc, and how much intermittent relief 
there is.  He should also indicate the total 
duration, in weeks, of incapacitating episodes, 
during the past 12 months.  The claims folder must 
be made available to the examiner.  

5.  The RO should again consider the matter of 
a TDIU.  If any action is adverse to the 
veteran, the RO should issue him a statement of 
the case.  

6.  If upon completion of the above action any 
claim remains denied, the case should be returned 
after compliance with requisite appellate 
procedures.  If the claims for right knee, lumbar 
spine, and left hip disability remain denied, a 
supplemental statement of the case which contains 
provisions and discussion pertinent to the ratings 
assigned for them is necessary.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


